Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al (US 2015/0314266) in view of the article “Characteristics of Cyclodextrin Adsorption onto Activated Carbons” by Abe et al cited in the information disclosure statement filed on 8/8/2018.
With respect to claim 1, Adachi et al disclose a system for remediation of perfluoroalkyl substances including a delivery device in the form of a column (see paragraph 54) having contained therein a mixture including a cyclodextrin (see paragraph 22) and a vehicle additive (e.g., the water insoluble polymer described in paragraphs 27-28, or activated carbon described in paragraph 41, or the other adsorbents described in paragraph 42), the cyclodextrin being an α, β, or γ cyclodextrin (see paragraph 23). Adachi et al does not disclose the cyclodextrin as being “adsorbed in” the vehicle additive in the case that “adsorbed in” implies no covalent bonding between the cyclodextrin and the vehicle additive. Abe et al discloses that is known to provide a mixture of a cyclodextrin adsorbed in a vehicle additive in the form of activated carbon (e.g., since cyclodextrin molecules are adsorbed into pores of the activated carbon as explained in the paragraph in the second column on page 618) and suggests that such a mixture has selective adsorption ability (see the third paragraph of the section “Introduction” on page 615). It . 
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al (US 2015/0314266) in view of the article “Characteristics of Cyclodextrin Adsorption onto Activated Carbons”” by Abe et al as applied to claim 1 and further in view of the article “Cyclodextrins adsorbed onto activated carbons: Preparation, characterization, and effect on the dispersibility of the particles in water” by Kania et al cited in the information disclosure statement filed on 8/8/2018.
With respect to claim 3, Abe et al disclose a vehicle including activated carbon but fail to specify powdered activated carbon. Kania et al disclose that powdered activated carbon can be used form a mixture with the cyclodextrin adsorbed to powered activated carbon (see the second paragraph of section 2.1 and section 2.3.2 on page 92). It would have been obvious to have substituted powdered activated carbon as disclosed by Kania et al for the activated carbon employed by Abe et al in order to provide the predictable result of forming a mixture of a cyclodextrin adsorbed to powdered activated carbon as taught by Kania et al.

Withdrawn Rejections
	The rejection of claims 2, 22, and 23 under 35 U.S.C. 103 over Adachi et al in view of Abe et al, and kania et al or Muderawan et al have been withdrawn in view applicant’s remarks on pages 3-4 filed on 3/8/2021.

Claims 2 and 22-24 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive.
Applicant argues that Abe et al does not disclose adsorption of cyclodextrin in the vehicle additive, however, it is maintained that Abe et al discloses such a concept since Abe et al disclose cylcodextrin molecules adsorbed into pores of activated carbon (see the paragraph in the second column of page 618).
Applicant’s argument that Adachi et al and Abe et al provide no teaching or motivation to modify a CD arrive at a delivery device containing a mixture of a CD adsorbed in a vehicle additive fails to apply since the current obviousness rejection rejection was made under KSR rational B, simple substitution of one known element for another to obtain predictable results, not KSR rationale G, some teaching, suggestion, or motivation in the prior art that would lead one of ordinary skill in the art to modify the prior art reference or to combine prior art references to arrive at the claimed invention. See M.P.E.P. 2143.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773